DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,142,702 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 1, 3-12, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons stated in Applicant’s Remarks dated May 21, 2021. In addition, Brazell and Conrad teaches that it was known to perform real-time A/B testing and dynamically select a next video segment based on real-time feedback, however the combination fails to explicitly disclose wherein the processor selects and organizes in parallel the transition of the next frame segment of the video stream from among the optional frame segments according to the feedback of the plurality of input signals that is dynamically analyzed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Dixon et al. (US Pub. 2006/0162071) discloses A/B testing. 
	Ritter (US Pub. 2008/0097829) discloses multivariate testing optimization method. 
	Book (US Pub. 2007/0100688) discloses a method for dynamic ad creation. 
	Young (US Pub. 2015/0363302) discloses A/B testing for mobile applications. 
	El Kaliouby et al. (US Pub. 2013/0151333) discloses affect based evaluation of advertisement effectiveness. 
	Agliozzo (US Pub. 2006/0277102) discloses a system for generating effective advertisements in electronic commerce. 
	Kolve et al. (US Pub. 2008/0215418) discloses modification of advertisement campaign elements based on heuristics and real time feedback. 	
	Silveira-Filho et al. (US Pub. 2015/0143392) discloses a method for determining viewer reaction to content elements. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 26, 2021